Citation Nr: 0425157	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  98-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran & ex-wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1968 to March 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1998 RO decision which 
denied service connection for PTSD.  In October 2002, a 
hearing was held at the RO before the undersigned member of 
the Board.  

REMND

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case currently before the Board, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Instead, the 
veteran has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  

In this case, the rating action of October 1998 was issued 
prior to the enactment of VCAA.  For obvious reasons, the 
November 1998 statement of the case, did not contain any VCAA 
notice.  The April 2002 supplemental statement of the case 
(SSOC) did provide the veteran with notice of the applicable 
regulations. It has been held, however, that, 

"Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate which 
portion of that information and evidence, 
if any, is to be provided by the claimant 
and which portion, if any, the Secretary, 
in accordance with section 5103A of this 
title and any other applicable provisions 
of law, will attempt to obtain on behalf 
of the claimant."  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).

Under the circumstances, the Board finds that there has not 
been substantial compliance with Pelegrini II in that while 
the veteran has received the VCAA content-complying notice 
via the April 2002 supplemental statement of the case, VA has 
failed in their duty to assist the veteran, in that the 
veteran was not informed by letter of the evidence VA would 
procure, which evidence was his responsibility to obtain, and 
what other steps that VA was undertaking on the veteran's 
behalf.  

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




